DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 8 and 9 are objected to because of the following informalities:
(claim 3, line 3) “the tubing string weight” should be changed to “a weight of the coiled tubing”.
(claim 8, line 10) “wherein the downhole well tool is deployed” should be changed to “wherein the downhole well tool comprising a milling tool is deployed” to provide proper antecedent basis for the limitation “the milling tool” in line 12.
(claim 8, lines 11-12) “the tubing string weight” should be changed to “a weight of the coiled tubing”.
(claim 9, lines 1-2) “wherein the downhole well tool comprises a milling tool configured to” should be changed to “wherein the milling tool is configured to”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 14-16 and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enkababian et al. (2017/0321547).
As concerns claim 1, Enkababian shows a method (Fig. 1A, 1B & 2), comprising: deploying a downhole well tool (122) comprising a milling tool (126) into a wellbore of a well via coiled tubing (106; paragraph 0043) utilizing a coiled tubing unit (inherent that a coiled tubing unit would be included in the system for deploying the coiled tubing into the wellbore); using the milling tool to mill a plurality of plugs (112) positioned along the wellbore (Fig. 1A & 1B); detecting one or more surface parameters (flow rate) via one or more surface sensors (203) associated with surface equipment (200) located at a surface of the well; and processing, via a surface processing system (207), the one or more surface parameters during operation of the downhole well tool to enable automatic adjustment of one or more operational parameters (201, 211; paragraph 0068) of the surface equipment based at least in part on the one or more surface parameters.
As concerns claim 4, Enkababian shows wherein the one or more surface parameters comprise a pumped flow rate of a fluid pumped into the wellbore through a pump unit located at the surface of the well, a rheology of the fluid pumped into the wellbore through the pump unit, a return flow rate (203) of a return flow (130) through flowback equipment located at the surface of the well (Fig. 2), a rheology of the return flow through the flowback equipment, a pumped pressure of the fluid pumped into the wellbore through the pump unit, a return pressure of the return flow through the flowback equipment, or some combination thereof.
As concerns claim 5, Enkababian shows wherein the one or more operational parameters that are automatically adjusted by the surface processing system comprise a choke setting (211) of a choke (201) of flowback equipment located at the surface of the well (Fig. 2; paragraph 0068), a pump rate or a fluid concentration of a fluid pumped into the wellbore through a pump unit located at the surface of the well, a position, a torque, or a weight-on-bit (WOB) condition of the downhole well tool, or some combination thereof.
As concerns claim 6, Enkababian shows detecting one or more downhole parameters (downhole pressure) via one or more downhole sensors (209) associated with the downhole well tool; transmitting the downhole parameters detected by the downhole sensors in real-time along a telemetric control line (wired electrical communication link) extending from the downhole tool to the surface processing system (paragraph 0046); and processing, via the surface processing system (207), the one or more surface parameters and the one or more downhole parameters during operation of the downhole well tool to enable automatic adjustment of one or more operational parameters of the surface equipment and the downhole well tool based at least in part on the one or more surface parameters and the one or more downhole parameters (paragraph 0046, 0066 & 0068).
As concerns claim 7, Enkababian shows wherein the one or more downhole parameters comprise a downhole flow rate of a fluid pumped through the downhole well tool, a rheology of the fluid pumped through the downhole well tool, a downhole pressure (209) of the fluid pumped through the downhole well tool (Fig. 2; paragraph 0046), a force imparted on the downhole well tool, a torque applied to the downhole well tool, or some combination thereof.
As concerns claim 14, Enkababian shows a method (Fig. 1A, 1B & 2), comprising: deploying a downhole well tool (122) into a wellbore of a well via coiled tubing (106; paragraph 0043); collecting downhole measurements (downhole pressure) via one or more downhole sensors (209) associated with the downhole well tool; transmitting the downhole parameters detected by the downhole sensors in real-time along a telemetric control line (wired electrical communication link) extending from the downhole tool to a surface processing system (paragraph 0046); and processing, via the surface processing system (207), the downhole measurements during operation of the downhole well tool to identify a signal of interest from the collected downhole measurements, and to indicate a new formation zone based at least in part on the identified signal of interest (paragraph 0046, 0066 & 0068).
As concerns claim 15, Enkababian shows wherein the downhole well tool comprises a milling tool (126).
As concerns claim 16, Enkababian shows comprising using the milling tool to mill a plurality of plugs (112) positioned along the wellbore (Fig. 1A & 1B).
As concerns claim 18, Enkababian shows adjusting a pump rate of a fluid pumped into the wellbore through a pump unit located at a surface of the well in response to an indication that the new formation zone is indicated is a thief zone (paragraph 0076).
As concerns claim 19, Enkababian shows increasing a choke aperture of a choke (201) of flowback equipment located at a surface of the well in response to an indication that the new formation zone has a higher pressure than a previously encountered formation zone (paragraph 0068).
As concerns claim 20, Enkababian shows reducing a choke aperture of a choke (201) of flowback equipment located at a surface of the well in response to an indication that the new formation zone has a lower pressure than a previously encountered formation zone (paragraph 0068).
As concerns claim 21, Enkababian shows maintaining a choke aperture of a choke (201) of flowback equipment located at a surface of the well in response to an indication that the new formation zone has a pressure substantially similar to that of a previously-encountered formation zone (paragraph 0068).
As concerns claim 22, Enkababian shows using the downhole measurements to characterize a surrounding reservoir (paragraph 0046, 0066 & 0068).
As concerns claim 23, Enkababian shows using the downhole measurements to adjust a flow back schedule to increase production from a surrounding reservoir (paragraph 0046, 0066 & 0068).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8-13, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Enkababian et al. and further in view of Dobkins et al. (11,168,559).
As concerns claim 2, Enkababian discloses the claimed invention except for wherein detecting one or more surface parameters comprises detecting at least one parameter from the coiled tubing unit.  Dobkins teaches detecting at least one parameter (weight-on-bit; col 5, ln 33-63) from a coiled tubing unit (100).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Enkababian, as taught by Dobkins, to include a weight on bit sensor for the expected benefit of providing the surface processing system with information regarding the weight on bit of the downhole well tool to maintain the weight on bit in an acceptable range of values to minimize unnecessary wear and improve the life expectancy of the system.  Thus, one of ordinary skill in the art would have recognized that using a weight on bit sensor in the downhole well tool of Enkababian would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 3, the combination teaches wherein the coiled tubing unit comprises an injector head (Dobkins: 122) for controlling a weight of the coiled tubing (Dobkins: 118) while deploying the milling tool (Dobkins: col 2, ln 66 – col 3, ln 19).
As concerns claim 8, Enkababian shows a surface processing system (207), comprising: one or more non-transitory computer-readable storage media storing instructions which, when executed, cause at least one processor to perform operations comprising: receiving one or more surface parameters (flow rate) detected by one or more surface sensors (203) associated with surface equipment (200) located at a surface of a well (Fig. 2); and processing the one or more surface parameters during operation of a downhole well tool (122) deployed in a wellbore of the well via coiled tubing (106; paragraph 0043) to enable automatic adjustment of one or more operational parameters (201, 211; paragraph 0068) of the surface equipment based at least in part on the one or more surface parameters, wherein the downhole well tool comprising a milling tool (126) is deployed in the wellbore utilizing a coiled tubing unit (inherent that a coiled tubing unit would be included in the system for deploying the coiled tubing into the wellbore).  Enkababian discloses the claimed invention except for wherein the coiled tubing unit comprises an injector head for controlling a weight of the coiled tubing while deploying the milling tool, and wherein the coiled tubing weight comprises one of the received and processed surface parameters that enables automatic adjustment of the coiled tubing unit.  Dobkins teaches wherein a coiled tubing unit (100) comprises an injector head (122) for controlling a weight of a coiled tubing (118) while deploying a milling tool (col 2, ln 66 – col 3, ln 19), and wherein the coiled tubing weight comprises one of the received and processed surface parameters that enables automatic adjustment of the coiled tubing unit (col 5, ln 33-63).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Enkababian, as taught by Dobkins, to include a weight on bit sensor for the expected benefit of providing the surface processing system with information regarding the weight on bit of the downhole well tool to maintain the weight on bit in an acceptable range of values to minimize unnecessary wear and improve the life expectancy of the system.  Thus, one of ordinary skill in the art would have recognized that using a weight on bit sensor in the downhole well tool of Enkababian would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 9, Enkababian shows wherein the milling tool is configured to mill a plurality of plugs (112) positioned along the wellbore (Fig. 1A & 1B).
As concerns claim 10, Enkababian shows wherein the one or more surface parameters comprise a pumped flow rate of a fluid pumped into the wellbore through a pump unit located at the surface of the well, a rheology of the fluid pumped into the wellbore through the pump unit, a return flow rate (203) of a return flow (130) through flowback equipment located at the surface of the well (Fig. 2), a rheology of the return flow through the flowback equipment, a pumped pressure of the fluid pumped into the wellbore through the pump unit, a return pressure of the return flow through the flowback equipment, or some combination thereof.
As concerns claim 11, Enkababian shows wherein the one or more operational parameters that are automatically adjusted comprise a choke setting (211) of a choke (201) of flowback equipment located at the surface of the well (Fig. 2; paragraph 0068), a pump rate or a fluid concentration of a fluid pumped into the wellbore through a pump unit located at the surface of the well, a position, a torque, or a weight-on-bit (WOB) condition of the downhole well tool, or some combination thereof.
As concerns claim 12, Enkababian shows wherein the operations comprise: receiving one or more downhole parameters (downhole pressure) detected by one or more downhole sensors (209) associated with the downhole well tool; transmitting the downhole parameters detected by the downhole sensors in real-time along a telemetric control line (wired electrical communication link) extending from the downhole tool to a surface processing system (paragraph 0046); and processing the one or more surface parameters and the one or more downhole parameters during operation of the downhole well tool to enable automatic adjustment of one or more operational parameters of the surface equipment and the downhole well tool based at least in part on the one or more surface parameters and the one or more downhole parameters (paragraph 0046, 0066 & 0068).
As concerns claim 13, Enkababian shows wherein the one or more downhole parameters comprise a downhole flow rate of a fluid pumped through the downhole well tool, a rheology of the fluid pumped through the downhole well tool, a downhole pressure (209) of the fluid pumped through the downhole well tool (Fig. 2; paragraph 0046), a force imparted on the downhole well tool, a torque applied to the downhole well tool, or some combination thereof.
As concerns claim 17, Enkababian discloses the claimed invention except for using the downhole measurements to adjust a weight on bit (WOB) on one or more of the plugs by controlling an injector head of a coiled tubing unit to slack off or pick up on the coiled tubing while deploying the milling tool.  Dobkins teaches using downhole measurements to adjust a weight on bit by controlling an injector head (122) of a coiled tubing unit (100) to slack off or pick up on a coiled tubing (118) while deploying a milling tool (col 2, ln 66 – col 3, ln 19; col 5, ln 33-63).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Enkababian, as taught by Dobkins, to include a weight on bit sensor for the expected benefit of providing the surface processing system with information regarding the weight on bit of the downhole well tool to maintain the weight on bit in an acceptable range of values to minimize unnecessary wear and improve the life expectancy of the system.  Thus, one of ordinary skill in the art would have recognized that using a weight on bit sensor in the downhole well tool of Enkababian would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 24, the combination teaches using the downhole measurements to predict a remaining life of the downhole well tool (Dobkins: col 5, ln 33-63).
Response to Arguments
Applicant’s arguments, filed 05/16/2022, with respect to claims 1-24 have been considered but are moot in view of the current rejection.  Applicant’s arguments regarding Enkababian are noted, but the elements are shown above in the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679